Citation Nr: 9933943	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  94-38 529 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, currently assigned separate ratings of 10 percent 
disabling for postoperative residuals of torn cartilage with 
instability, and 10 percent disabling for traumatic 
degenerative joint disease of the left knee with painful 
limited motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant served on active duty from May 1967 to November 
1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the veteran's claim for an 
increased evaluation for his service-connected left knee 
disability, which at that time was rated as 20 percent 
disabling.  In subsequent rating decision dated March 1999, 
the RO reevaluated the veteran's service-connected left knee 
disability and assigned separate ratings of 10 percent each 
for post-operative residuals of torn cartilage with 
instability, and traumatic arthritis of the left knee with 
painful limited motion.

We also note that the December 1993 rating decision also 
increased the disability evaluation from 20 to 30 percent for 
the veteran's service-connected hiatal hernia.  Although the 
veteran submitted a timely notice of disagreement, an appeal 
was not perfected with respect to this issue.  Thus, the 
Board will only address the issue properly before it at this 
time; i.e., entitlement to an increased evaluation for the 
service-connected left knee disability.


FINDING OF FACT

The veteran's service-connected left knee disability is 
currently manifest by subjective complaints of chronic pain, 
and giving way; and with clinical findings of limitation of 
motion (0 to 40 degrees), pain, instability, positive drawer 
test and McMurray's test, and X-ray evidence of degenerative 
arthritis of the left knee joint.



CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for post-operative residuals of torn cartilage of the 
left knee, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 5257 
(1999).

2.  The schedular criteria for an increased rating, in excess 
of 10 percent, for traumatic arthritis with limitation of 
motion of the left knee, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 3.321, Part 4, Diagnostic Codes 
5003, 5010, 5260, and 5261 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluations for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by the 
VA, he established a well- grounded claim for an increased 
rating).

As noted above, the veteran served on active duty from May 
1967 to November 1969.  Service medical records reflect that 
the veteran sustained a left knee injury in October 1967 
while playing football.  He was subsequently hospitalized and 
underwent surgical repair of torn ligaments and lateral 
meniscectomy.  In June 1969, he underwent arthrotomy for 
continued complaints.  He was then referred to a Physical 
Evaluation Board (PEB) for evaluation.  The report of the 
PEB, dated August  1969, found that the veteran was not 
medically qualified for military service due to 
chondromalacia of femur, left knee; internal derangement of 
the left knee with mild laxity of the lateral collateral 
ligament and postoperative status excision of lateral 
meniscus; and esophageal reflux with esophagitis.  

Subsequent to discharge from the military, the veteran filed 
a claim for service connection for several disabilities, to 
include a left knee disorder in December 1969.  Following a 
VA examination, the RO by rating decision of June 1970, 
awarded service connection for residuals of torn cartilage, 
left knee with traumatic arthritis, and assigned a 20 percent 
disability rating.

VA examination report dated January 1975, noted subjective 
complaint of pain and weakness of the left knee.  Objective 
findings were essentially negative with full range of motion 
of the left knee joint and no evidence of ligament laxity.  
X-rays were suggestive of early traumatic arthritis.  The 
diagnosis was mild traumatic arthritis, symptomatic, with 
good function.  Thereafter, by rating decision of March 1975, 
the veteran's disability rating was reduced to 10 percent for 
residuals of torn cartilage, left knee, postoperative, with 
traumatic arthritis.

VA and private medical records dated from 1982 to 1984, 
reflect that the veteran fell and injured his left knee in 
August 1982.  Thereafter he underwent orthopedic surgery at 
the VA medical center in August 1982, and thereafter follow-
up treatment and rehabilitation for the left knee.  The 
postoperative diagnosis was degenerative arthritis of the 
left knee.  He was considered disabled from working from 
August 1982 to February 1983.  Report of VA examination 
conducted in July 1983, noted complaint of pain, especially 
on standing or prolonged walking or climbing.  Physical 
examination of the left knee revealed range of motion from 0 
to 110 degrees, a positive patellar compression test, and 
stable ligaments.  The diagnoses were:  1) residuals of torn 
meniscus and ligaments, left knee; 
2) chondromalacia of left patella; 3) decreased range of 
motion of left knee; and 
4) traumatic arthritis of the left knee.

During this period the RO assigned the veteran a temporary 
total rating (100%) for the period from August 1982 to March 
1983, continued the 10 percent rating for the period 
thereafter, and increased the rating to 30 percent from 
February 1984, for post- operative residuals of torn 
cartilage of the left knee with traumatic arthritis.  

Report of VA examination, conducted in January 1986, noted 
complaint of left knee pain and difficulty walking.  He 
presented using a cane for ambulation.  Physical examination 
revealed no evidence of effusion and only slight crepitation 
on passive movement.  There was no abnormal medial lateral 
mobility.  Range of motion was from 0 to 125 degrees.  The 
final diagnosis was postoperative residuals for torn 
cartilage, left knee, with degenerative arthritis.  
Thereafter, by rating decision of February 1986, the 
veteran's disability rating was reduced to 20 percent for 
residuals of torn cartilage, left knee, postoperative, with 
traumatic arthritis.

Report of VA examination, conducted in May 1991, noted 
complaints of pain and tendency of left knee to give way.  He 
was currently employed as a tax clerk with the Internal 
Revenue Service.  Physical examination of the left knee 
revealed two healed surgical scars.  Range of motion was from 
0 to 105 degrees.  There was no swelling or effusion, but 
some crepitus was noted on motion.  There was no pain on 
pressure.  The patella was in good position and Mcmurray test 
was negative.  The veteran was only able to do a partial 
squat with difficulty, but could stand on his heels and toes.  
He was not using any braces or walking aid and walked with a 
normal gait.

In November 1993, the veteran submitted a written request for 
re-evaluation of his service-connected disabilities.  In 
subsequently submitted written statements, the veteran 
indicated that he has experienced constant pain in his left 
knee since service.  He stopped going to the VA for medical 
treatment for his left knee because he was told there was 
nothing further to do until he was 55 years old, at which 
time he could undergo a total knee replacement.  

Report of official medical examination for VA compensation 
purposes, conducted in October 1998, reflected complaints of 
pain, weakness, stiffness, swelling, instability, locking and 
fatigue in the left knee.  The veteran could not vacuum the 
house, take out the trash, or push a lawn mower due to a 
spinal injury incurred in 1992.  He had not been employed 
since 1992.  The veteran was observed to use a cane for 
balance and ambulation; he walked with a limp towards the 
left side.  However, examination did not show any signs of 
abnormal weight bearing.  The left knee showed signs of 
instability, but no evidence of swelling or weakness.  Range 
of motion in both knees was limited to 40 degrees flexion.  
Extension was 0 degrees in both knee joints.  There was no 
ankylosis in either knee joint.  The drawer test and 
Mcmurray's test were abnormal in the left knee joint.  The 
examiner further commented that "[t]he main cause of 
limitation of movement and function is due to pain in both 
the left knee joint as well as in the lumbar spine.  He also 
has weakness, as well as fatigue during flare-ups."  The 
diagnosis was residual torn cartilage of the left knee with 
postoperative traumatic arthritis.  The examiner also ordered 
x-rays to be taken.

VA x-ray report, dated October 1998, noted that the left knee 
showed degenerative arthritic changes beginning in the medial 
compartment.  There were no erosive or destructive changes.  
He also appeared to have early chondromalacia.

Thereafter, the RO in a March 1999 rating decision, re-
evaluated the veteran's service-connected left knee 
disability.  It was previously evaluated as 20 percent 
disabling under Diagnostic Code 5010-5257 for post-operative 
traumatic arthritis and torn cartilage of the left knee.  
Effective October 1998, the RO assigned a separate 10 percent 
rating under Diagnostic Code 5257 for residuals of torn 
cartilage, left knee, with instability; and a separate 10 
percent rating under Diagnostic Code 5210-5260 for traumatic 
arthritis of the left knee with painful limited motion.

ANALYSIS

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board has carefully reviewed the pertinent medical 
evidence, including the veteran's entire medical history in 
accordance with 38 C.F.R. § 4.1 (1999) and Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

The veteran's serviceconnected post-operative residuals of 
left knee injury are currently evaluated as 10 percent 
disabling under Diagnostic Code 5257 for impairment of the 
knee manifested by recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (1999).  
Diagnostic Code 5257 provides a 10 percent rating for slight 
symptoms, a 20 percent rating for moderate symptoms, and a 30 
percent rating for severe symptoms.  Id.

The Board find that an increased evaluation of 20 percent, 
but no higher, is warranted under the criteria of Diagnostic 
Code 5257.  In this regard, it is noted that the most recent 
medical evidence, the 1998 VA examination, noted that the 
veteran used a cane for ambulation and the knee did show 
signs of instability.  Furthermore, the drawer test and 
McMurray's test were abnormal in the left knee joint.  
However, the Board finds that there is no medical evidence of 
severe instability or lateral subluxation.  There was no 
evidence of swelling or weakness, or of abnormal 
weightbearing, on examination in 1998.  Furthermore, the 
veteran was able to stand on the left leg alone, as well as 
heel and toe walk.  Thus, the Board finds that an increased 
evaluation of 20 percent, but no higher, is appropriate under 
Diagnostic Code 5257, for post-operative residuals of torn 
cartilage. 

The veteran's right knee disorder is separately rated 10 
percent disabling under Diagnostic Code 5010 for traumatic 
arthritis substantiated by X-ray findings. Separate ratings 
can be granted based on limitation of motion apart from a 
rating based on Diagnostic Code 5257 for instability.  
VAOPGCPREC 23-97 (July 1, 1997).  Diagnostic Code 5010 
provides that traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (1999).  
Diagnostic Code 5003 provides that arthritis confirmed by X- 
ray is rated on the basis of limitation of motion under the 
appropriate Diagnostic Code.

Ratings for limitation of extension of the leg range from 0 
to 50 percent based upon the degree to which extension is 
limited.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  
For the lowest, noncompensable, rating under Diagnostic Code 
5261, extension of the knee must be limited to 5 degrees.  
For a compensable, or 10 percent, evaluation, extension of 
the knee must be limited to 10 degrees.  As the recent 
medical evidence shows, the veteran's extension of the knee 
is not limited to 10 degrees. Therefore, a compensable rating 
is not warranted under Diagnostic Code 5261.

Ratings for limitation of flexion of the leg range from 0 to 
30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  
Again, those ratings are based on the degree to which flexion 
is limited.  For the lowest, noncompensable, rating under 
Diagnostic Code 5260, flexion of the knee must be limited to 
60.  For a compensable, or 10 percent, evaluation, flexion of 
the knee must be limited to 45 degrees.  A 20 percent 
evaluation requires flexion of the knee to be limited to 30 
degrees.  The medical evidence reveals that the veteran's 
range of motion of the knee without pain is limited to 40 
degrees, which would warrant a 10 percent rating under the 
criteria of Diagnostic code 5260.  As the veteran's current 
limitation of motion (40 degrees) is closer to the criteria 
for a 10 percent rating (45 degrees) than that for a 20 
percent rating (30 degrees), the Board concludes that the 
current 10 percent evaluation is appropriate and a higher 
evaluation is not warranted.

It is noted that Diagnostic Code 5259, provides for a maximum 
10 percent rating for removal of cartilage, semilunar, 
symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (1999).  
Thus, the veteran is currently assigned the maximum rating 
possible under that particular diagnostic code.

The Board has also considered the application of other 
Diagnostic Codes referable to the knee.  As there was no 
evidence of ankylosis of the knee, Diagnostic Code 5256 is 
not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1999).  Likewise, an increased evaluation under Code 5262 in 
not appropriate as there is no evidence of either malunion or 
nonunion.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (1999).

The Board has also considered assignment of a 20 percent 
rating under Diagnostic Code 5258 for dislocated cartilage.  
However, in the instant case, the Board finds that the 
veteran's current symptomatology is more accurately rated as 
20 percent disabling under Diagnostic Codes 5257 and 5010-
5260 (5003).  Likewise, there is no medical evidence of 
impairment of the tibia and fibula, or genu recurvatum, as 
residuals of the service- connected left knee injury. Thus, 
Diagnostic Codes 5262 and 5263 are not for application.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, disturbance 
of locomotion, interference with sitting, standing and 
weight-bearing", incoordination, and excess fatigability), 
and 4.59 (minimum compensable evaluation warranted for 
painful motion with joint pathology) in this case.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, an 
increased rating is not warranted on the basis of these 
regulations.  The evidence of record shows that the veteran's 
primary complaint is of pain which is caused by prolonged 
standing or walking.  He has indicated that this pain is not 
constant and is relieved by nonweightbearing.  The medical 
record shows no evidence of swelling, valgus deformity, or 
weakness.  There was evidence of some instability.  
Fatigability was reported with prolonged standing or walking, 
and the veteran presented with a cane but the examiner noted 
that there was no objective evidence of abnormal 
weightbearing.  Thus, the Board concludes that the medical 
evidence does not demonstrate that a higher evaluation for 
the left knee is warranted based on 38 C.F.R. §§ 4.40, 4.45, 
or 4.59.  Further, the left knee disability did not prevent 
the veteran from gainful employment.  The most recent 
evidence of record shows that he was employed until 1992 when 
he suffered an on-the-job back injury which had prevented him 
from returning to work.  Thus, there does not seem to be 
functional loss which would warrant a left knee rating higher 
than the separately awarded 20 and 10 percent evaluations as 
detailed in the analysis above.


ORDER

A claim for entitlement to an increased rating is granted, to 
20 percent, for the service-connected postoperative residuals 
of torn cartilage, left knee, with instability.

A claim for entitlement to an increased rating for traumatic 
degenerative arthritis of the left knee is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


